Humphreys', J. This is a proceeding in certiorari, instituted in the Monroe Circuit Court by appellees against appellants, to quash a judgment rendered on the 10th day of April, 1916, in the county court of said county, consolidating Brinkley and Eden townships and changing the township lines of Brinkley and Dixon townships by taking certain territory out of Dixon township and adding it to Brinkley township, and vice versa, for the purpose of enabling those interested in constructing and maintaining good roads to construct and maintain same; also to cancel a judgment of said county court made the 3d day of July, 1917, abolishing Dixon Special Eoad District. Prior to the rendition of the two judgments sought to be canceled, the Legislature of the State had created Dixon Township Road District by act No. 209, Acts 1915, and the Brinkley Township Road District by act No. 150, Acts of 1915, both for the purpose of using the taxes levied and collected in said districts for rebuilding, repairing, draining, straightening and maintaining the public roads therein. The cause was .presented to the court upon the pleadings and exhibits thereto, which resulted in the cancellation of the judgments. Prom the judgment canceling the county court judgments aforesaid an appeal has been duly prosecuted to this court. Appellants insist that the county court judgments were valid, and that the circuit court erred in canceling them. .Appellees insist that the judgments were invalid because the effect of the two judgments was to change and modify the boundary lines of special road improvement districts created by the Legislature. We think it unnecessary to enter upon the discussion as. to whether the judgments were invalid, as the case must be reversed for another reason. The first judgment was entered April 10, 1916, and the second on July 3, 1917. The proceeding in certiorari was not instituted until November 1, 1919, more than three years after the rendition of the first judgment, and also two years and a half after the rendition of the second judgment. The subject-matter covered by the two judgments is of a public nature, relating to the change of boundary lines between townships and the transfer of territory from one district to another. Appellants failed to proceed with expedition. This court said in the case of Johnson v. West, 89 Ark. 604, that “the writ of certiorari is not a writ of right, and its allowance rests in the sound discretion of the court,” and in Black v. Brinkley, 54 Ark. 375, said that the rule “is to refuse it when the party seeking it fails to show that he has proceeded with expedition after discovering that it was necessary to resort to it, and especially where, great public inconvenience will result from its use.” 1 Under the rule thus announced, as applied to the facts in the instant case, it was clearly an abuse of discretion of the court to allow the writ. It should have been denied. For the error indicated, the judgment is reversed with directions to deny the writ.